Citation Nr: 0932608	
Decision Date: 08/31/09    Archive Date: 09/04/09

DOCKET NO.  05-40 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for skin cancer.

2.  Entitlement to service connection for alopecia.

3.  Entitlement to service connection for hand tremors.

4.  Entitlement to service connection for kidney cancer.

5.  Entitlement to service connection for chronic foot 
infections.

6.  Entitlement to service connection for peripheral 
neuropathy in the upper extremities.

7.  Entitlement to service connection for peripheral 
neuropathy in the lower extremities.

8.  Entitlement to service connection for residuals of a neck 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from February 1955 to 
January 1957.  The veteran also had a period of unverified 
service in a reserve component. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2004 decisions of the Department of 
Veterans Affairs (VA), Regional Office (RO) in San Diego, 
California.  In August 2007, the veteran and his wife 
testified at a hearing before the undersigned.  

The issues of entitlement to service connection for kidney 
cancer, chronic foot infections, peripheral neuropathy in the 
upper and lower extremities, and residuals of a neck injury 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.




FINDINGS OF FACT

1.  The preponderance of the competent evidence is against 
finding that skin cancer was present in-service or that skin 
cancer is related to service.

2.  The preponderance of the competent evidence is against 
finding that alopecia was present in-service or that alopecia 
is related to service.

3.  The preponderance of the competent evidence is against 
finding that hand tremors were present in-service or that 
hand tremors are related to service.


CONCLUSIONS OF LAW

1.  Skin cancer was not incurred or aggravated during 
military service nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1112, 1113, 1116, 1131, 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).

2.  Alopecia was not incurred or aggravated during military 
service nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1112, 1113, 1116, 1131, 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).

3.  Hand tremors was not incurred or aggravated during 
military service nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1112, 1113, 1116, 1131, 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

Under 38 U.S.C.A. § 5103(a), VA has a duty to notify the 
claimant of the information and evidence needed to 
substantiate and complete a claim, i.e., existence of a 
current disability; the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified to submit all evidence in his 
possession, what specific evidence he is to provide, and what 
evidence VA will attempt to obtain.  VA thirdly has a duty to 
assist claimants in obtaining evidence needed to substantiate 
a claim.  This includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in January 2004, prior 
to the appealed from June 2004 rating decision, as well as 
the written notice provided in March 2006 fulfills the 
provisions of 38 U.S.C.A. § 5103(a) including notice of the 
type of evidence necessary to establish disability ratings 
and effective dates for the disabilities on appeal.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

While the notice of the type of evidence necessary to 
establish disability ratings and effective dates for the 
disabilities on appeal was provided after the appeal from the 
June 2004 rating decision, this timing problem is harmless 
because the preponderance of the evidence is against the 
appellant's claims and any questions as to the appropriate 
disability ratings or effective dates to be assigned are 
moot.  See Sanders v. Nicholson, 487 F.3d 881, 891 (Fed. Cir. 
2007); Also see ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998). 

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, a 
review of the record shows that the RO has obtained and 
associated with the record the veteran's service medical as 
well as all identified and available post-service records 
including all of the claimant's records from Kaiser and the 
Loma Linda VA Medical Center.  

The Board recognizes that VA has not obtained VA medical 
opinions as to the current claims.  In this regard, the Board 
notes that the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) reviewed the relevant subsection of 
the regulation, 38 C.F.R. § 3.159(c)(4)(i)(A)-(C), in 
Paralyzed Veterans of America, et. al., v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  The 
Federal Circuit noted that the regulation, unlike the 
statute, contained a requirement that the claimant establish 
that he has suffered an event, injury, or disease in service 
in order to trigger VA's obligation to provide a VA medical 
examination or obtain a medical opinion.  The Federal Circuit 
found that the regulation properly filled a gap left in the 
statute.  The Federal Circuit referenced a preceding section 
of the statute, 38 U.S.C.A. § 5103A(a)(2), which indicates 
that VA is not required to provide assistance to a claimant 
if no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  The Federal Circuit 
found that, if the evidence of record does not establish that 
the veteran suffered an event, injury, or disease in service, 
no reasonable possibility exists that providing a medical 
examination or obtaining a medical opinion would substantiate 
the claim.  In making this finding the Federal Circuit noted 
the arguments made by the Secretary that "a medical 
examination or opinion generally could not fill the gap left 
by the other evidence in establishing a service connection."  
Paralyzed Veterans of America, et. al., 345 F.3d at 1356.  

In the instant appeal, the veteran contends that his skin 
cancer, alopecia, and hand tremors were caused by his 
military service.  As will be more fully explained below, 
while the veteran reported having problems with the claimed 
disabilities since service, his service medical records are 
silent for any complaints or clinical findings pertaining to 
the any of the claimed disorders and there is no evidence of 
any of the claimed disorders, if ever, for many decades 
following his separation from service.  For these reasons the 
Board finds that a medical opinion is not necessary to decide 
the claims, in that any such opinions could not establish the 
existence of the claimed in-service injury or a disability 
within the meaning of applicable legislation governing the 
award of compensation benefits.  Kowalski v. Nicholson, 
19 Vet. App. 171, 179 (2005) (a medical opinion that is based 
on history should be accepted unless the history as reported 
is found not to be credible or contradicted by other facts of 
record).

Hence, VA has fulfilled its duty to assist the appellant in 
the prosecution of his claims and adjudication of this appeal 
may go forward.

The Claims

The veteran contends that he has skin cancer, alopecia, and 
hand tremors due to disease or injuries he sustained while in 
military service.  It is also claimed that they were caused 
by his exposure to toxic chemicals including herbicides and 
insecticides while stationed in Japan from 1955 to 1957.  It 
is also requested that the veteran be afforded the benefit of 
the doubt.

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
Certain specifically enumerated disease processes, including                 
, if manifested to a degree of 10 percent within one year 
after separation from active duty may be presumed to have 
been incurred in service.  38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

With regard to herbicide exposure, VA laws and regulations 
provide that a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam war (i.e., January 9, 1962, to May 7, 1975), shall be 
presumed to have been exposed to an herbicide agent, unless 
there is affirmative evidence to the contrary.  38 U.S.C.A. 
§ 1116(a)(3); 38 C.F.R. § 3.307(a)(6)(iii).  The last date on 
which such a veteran shall be presumed to have been exposed 
to an herbicide agent shall be the last date on which he 
served in the Republic of Vietnam during the Vietnam war 
period.  38 C.F.R. § 3.307.  For these Vietnam war veterans, 
diseases associated with exposure to certain herbicide agents 
will be presumed to have been incurred in service even though 
there is no evidence of that disease during the period of 
service at issue.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 
3.309.  

The exclusive list of presumptive diseases for herbicide 
exposure is as follows: chloracne or other acneform disease 
consistent with chloracne; Type 2 diabetes (also known as 
Type II diabetes mellitus or adult-onset diabetes); Hodgkin's 
disease; chronic lymphocytic leukemia; multiple myeloma; non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea); and soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others.  
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  The 
Board is mindful that it cannot make its own independent 
medical determinations and that there must be plausible 
reasons for favoring one medical opinion over another.  Evans 
v. West, 12 Vet. App. 22, 30 (1999).  

With the above criteria in mind, the Board notes that service 
medical records, including the January 1957 separation 
examination, are negative for complaints, diagnoses, or 
treatment for skin cancer, alopecia, and/or hand tremors.  
38 C.F.R. § 3.303(a). 

Post-service, the record shows the veteran's complaints 
and/or treatment for hand tremors starting in 1994.  See, for 
e.g., June 1994 treatment record from Kaiser and the 
September 2003 treatment record from the Loma Linda VA 
Medical Center.  However, the only diagnosis regarding skin 
cancer found in the post-service record is a September 1991 
treatment record from Kaiser which diagnosis is rule out 
melanoma.  Moreover, a diagnosis of alopecia is not found in 
any of the post-service records.  Furthermore, the claims 
files do not contain a medical opinion linking any of the 
claimed disorders to military service.  See 38 C.F.R. 
§ 3.303(d); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992) (establishing service connection requires finding a 
relationship between a current disability and events in 
service or an injury or disease incurred therein).

In addition, given the absence of an in-service diagnosis of 
skin cancer, alopecia, and hand tremors as well as the length 
of time between the veteran's 1957 separation from active 
duty and first being seen with any of these disorders almost 
four decades later, the Board finds that there is no 
competent evidence of continuity of symptomatology.  Maxson 
v. West, 12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. 
Cir. 2000) (service incurrence may be rebutted by the absence 
of medical treatment for the claimed condition for many years 
after service).  

Likewise, the presumptions found at 38 C.F.R. §§ 3.307, 3.309 
with regard to herbicide exposure do not help the veteran 
because the record does not show that he served in the 
Republic of Vietnam during the required time period or was 
otherwise exposed to herbicide agents.  38 U.S.C.A. 
§ 1116(a)(3); 38 C.F.R. § 3.307(a)(6).

Accordingly, the Board must conclude that the weight of the 
evidence is against the claims for service connection for 
skin cancer, alopecia, and hand tremors on a direct and a 
presumptive basis.  See 38 C.F.R. §§ 3.303, 3.309(e). 

In reaching the above conclusions, the Board has considered 
the veteran's and his representative's statements to the RO 
as well as the personal hearing testimony.  See Jandreau v. 
Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  However, while 
lay witnesses are competent to describe experiences and 
symptoms that result therefrom, because laypersons are not 
trained in the field of medicine, they are not competent to 
provide opinions relating to the diagnosis or etiology of 
diseases or disabilities.  Id; Also see Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, these 
statements and testimony, to the extent that they are offered 
as medical opinions as to when the claimant was first 
diagnosed with any of the above claimed disorders and/or 
medical opinions that any of the above claimed disorders were 
caused by the veteran's military service are not probative 
evidence as to the issues on appeal.

The Board also considered the doctrine of reasonable doubt.  
38 U.S.C.A. § 5107(b).  However, as the preponderance of the 
evidence is against the veteran's claims, the doctrine is not 
for application.  See also, e.g., Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  


ORDER

Service connection for skin cancer is denied.

Service connection for alopecia is denied.

Service connection for hand tremors is denied.


REMAND

As to entitlement to service connection for kidney cancer, 
the Board notes that treatment records from Kaiser, starting 
in June 2000, make reference to the veteran having a history 
of renal cancer.  Likewise, VA treatment records dated in 
October 2004 note that the veteran was treated at Kaiser for 
renal cancer in approximately January 1999 and a January 2003 
VA treatment record notes that these private treatment 
records for renal cancer need to be obtained by VA.

However, while a review of the record on appeal shows 
treatment records from Kaiser dating back to 1978, copies of 
his treatment records for renal cancer are not found in these 
records.  Accordingly, a remand is required to request these 
records.  See 38 U.S.C.A. § 5103A(b) (West 2002).  

A remand of the claim of service connection for kidney cancer 
is also required because the veteran has alleged that it may 
have been caused by his exposure to ionizing radiation while 
stationed in Japan from 1955 to 1957, kidney cancer is a 
radiogenic disease (see 38 C.F.R. § 3.311(b)(2)(xii) (2007)), 
and VA has yet to undertake the evidentiary development 
required by 38 C.F.R. § 3.311(a) (2007).

As to the veteran's claims for service connection for chronic 
foot infections as well as peripheral neuropathy in the upper 
and lower extremities, the veteran alleges that his current 
problems were caused by his exposure to toxic chemicals 
including herbicides and insecticides while stationed in 
Japan from 1955 to 1957.  

While the veteran is not entitled to the presumptions 
afforded Vietnam Era veteran's under 38 C.F.R. § 3.309(e) 
because he does not have the required service (see 
38 U.S.C.A. § 1116(a)(3) (West 2002); 38 C.F.R. 
§ 3.307(a)(6)(iii) (2007)), he may nonetheless be able to 
prevail on his claim based on a theory of direct service 
incurence.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

Accordingly, given the fact that the post-service record 
shows that veteran's complaints and/or treatment for chronic 
right foot infections starting in 1994, left foot infections 
starting in 2004, neuropathy in the lower extremities 
starting in 2001, and neuropathy in the upper extremities 
starting in 2003, the Board finds that a remand is required 
to not only request his service personnel records to confirm 
the dates he was stationed in Japan and the location of his 
unit at that time but to obtain any available information 
regarding his unit using and/or storing toxic chemicals 
including herbicides and insecticides.  See 38 U.S.C.A. 
§ 5103A(b).  

As to the veteran's claims for service connection for kidney 
cancer, chronic foot infections, and peripheral neuropathy in 
the upper and lower extremities, the claimant filed September 
and October 2007 medical opinions from private and/or VA 
physicians which appear to link the above problems to his 
alleged exposure to ionizing radiation and/or toxic chemicals 
including herbicides and insecticides while in military 
service.  

However, it does not appear that any of these physicians 
first reviewed the veteran's claims folder, including the 
current service records which are negative for evidence of 
exposure to ionizing radiation and/or toxic chemicals, when 
providing there opinions.  Accordingly, after undertaking the 
above development, the Board finds that the veteran should be 
afforded VA examinations to ascertain the relationship, if 
any, between his current disease processes and his military 
service.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.326 (2007); Green v. Derwinski, 1 Vet. App. 121 (1991).

As to entitlement to service connection for residuals of a 
neck injury, the veteran testified that current neck problems 
were caused by a motor vehicle accident that occurred while 
stationed in Japan from 1955 to 1957.  He also testified that 
the motor vehicle accident resulted in a civil law suit by a 
Japanese national and, in the end, the Navy had to make 
financial restitution to that Japanese national.  The veteran 
also testified that he was treated for his neck problems at 
VA Medical Center from the 1960's to 1980's.  However, a 
review of the record on appeal does not show court pleadings, 
a decision, and/or order regarding the in-service civil 
action.  Likewise, the VA treatment records found in the 
claims files only date back to 2003.  Therefore, a remand is 
required to attempt to obtain and associate with the record 
the above records.  See 38 U.S.C.A. § 5103A(b).  

If the above development uncovers any evidence of an in-
service motor vehicle accident and/or treatment for a neck 
disorder shortly after the veteran's 1957 separation from 
military service, because the current record shows his being 
diagnosed with cervical spine degenerative joint disease 
starting in 2003, he should be afforded a VA examination to 
ascertain the relationship, if any, between his current 
disability and his military service.  See 38 U.S.C.A. 
§ 5103A(d).  

Accordingly, these issues are REMANDED to the RO/AMC for the 
following actions:

1.  The RO/AMC should contact the 
National Personnel Records Center (NPRC) 
and request the veteran's service 
personnel records.  

As to service connection for kidney 
cancer due to exposure to ionizing 
radiations, the NPRC should also be asked 
whether the veteran's records show that 
he participated in any "radiation-risk 
activity" as defined by 38 U.S.C.A. 
§ 3.309(d)(3)(ii)(A) and/or show any 
evidence of exposure to ionizing 
radiation.  

As to service connection for kidney 
cancer, chronic foot infections, and 
peripheral neuropathy in the upper and 
lower extremities, the NPRC should be 
asked to confirm the veteran dates of 
service in Japan, his units of assignment 
during that time, and whether any of 
these units used and/or stored toxic 
chemicals including herbicides and 
insecticides during that time. 

As to entitlement to service connection 
for residuals of a neck injury, the NPRC 
should be asked for copies of all legal 
papers it may have regarding the civil 
law suit brought by a Japanese national 
because of the motor vehicle accident 
that veteran had in Japan sometime 
between 1955 and 1957.  If NPRC does not 
have the information in question, they 
should be asked to identify the 
government agency that does and a follow-
up request should be made to that agency.

Efforts to obtain the requested records 
should be ended only if it is concluded 
that the records sought do not exist or 
that further efforts to obtain those 
records would be futile.  Because these 
are Federal records, if they cannot be 
located or no such records exist, the 
veteran should be notified in writing.  
All actions to obtain the requested 
records should be documented fully in the 
claims files.

2.  After obtaining an authorization from 
the veteran, the RO/AMC should contact 
Kaiser and request all records regarding 
his treatment for renal cancer.  If the 
records cannot be located or no such 
records exist, the veteran should be 
notified in writing.

3.  After obtaining from the veteran the 
name of the VA Medical Center he 
testified about receiving treatment at 
for his neck disability from 1960 to 
1980, the RO should obtain and associate 
with the record all of his post-1960 
treatment records from that facility.  
Efforts to obtain the requested records 
should be ended only if it is concluded 
that the records sought do not exist or 
that further efforts to obtain those 
records would be futile.  Because these 
are Federal records, if they cannot be 
located or no such records exist, the 
veteran should be notified in writing.  
All actions to obtain the requested 
records should be documented fully in the 
claims files.

4.  As to service connection for kidney 
cancer, chronic foot infections, as well 
as peripheral neuropathy in the upper and 
lower extremities, after undertaking the 
above development to the extent possible, 
the RO/AMC should arrange to obtain 
medical opinions from appropriate 
physicians.  The claims folders are to be 
provided to the physicians for review in 
conjunction with the opinions.  After a 
review of the record on appeal, the 
appropriate physician should provide an 
answer to the following questions:

As to service connection for kidney 
cancer, is it at least as likely as 
not (i.e., is there a 50/50 chance) 
that it was caused and/or was 
aggravated by military service 
including the claimant's alleged 
exposure to ionizing radiation 
and/or toxic chemicals including 
herbicides and insecticides?

As to service connection for chronic 
foot infections, is it at least as 
likely as not (i.e., is there a 
50/50 chance) that it was caused 
and/or was aggravated by military 
service including the claimant's 
alleged exposure to toxic chemicals 
including herbicides and 
insecticides?

As to service connection for 
peripheral neuropathy in the upper 
and lower extremities, is it at 
least as likely as not (i.e., is 
there a 50/50 chance) that it was 
caused and/or was aggravated by 
military service including the 
claimant's alleged exposure to toxic 
chemicals including herbicides and 
insecticides?

Note 1:  In providing answers to the 
above questions, the physicians should 
comment on the September and October 2007 
medical opinions from private and VA 
physicians which appear to link the above 
problems to the veteran's alleged 
exposure to ionizing radiation and/or 
toxic chemicals including herbicides and 
insecticides while in military service.

Note 2:  The physicians are also advised 
that the term "as likely as not" does 
not mean within the realm of possibility.  
Rather, it means that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
contended causal relationship; less 
likely weighs against the claim.  

5.  As to service connection for 
residuals of a neck injury, if the above 
development uncovers any evidence of an 
in-service motor vehicle accident and/or 
treatment for a neck disorder shortly 
after the veteran's 1957 separation from 
military service, the RO/AMC should 
arrange to obtain a medical opinion from 
an orthopedist.  The claims folders are 
to be provided to the orthopedist for 
review in conjunction with the opinion.  
After a review of the record on appeal, 
the orthopedist should provide answers to 
the following questions:

Is it at least as likely as not 
(i.e., is there a 50/50 chance) that 
any current neck disability was 
caused and/or was aggravated by 
military service?

Is it at least as likely as not 
(i.e., is there a 50/50 chance) that 
cervical spine arthritis was 
manifest to a compensable degree 
within the first postservice year?

Note:  The physician is advised that the 
term "as likely as not" does not mean 
within the realm of possibility.  Rather, 
it means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support the 
contended causal relationship; less 
likely weighs against the claim.  

6.  If, while in remand status, 
additional evidence or information 
received triggers a need for still 
further development or assistance under 
the VCAA, such as providing updated 
notice of what evidence has been received 
and not received by VA as well as who has 
the duty to request evidence, then such 
development must be undertaken in 
accordance with Dingess, supra.  
38 U.S.C.A. §§ 5100, 5103, 5103A; 38 
C.F.R. § 3.159.

7.  Thereafter, the RO/AMC must 
readjudicate the veteran's claims.  The 
RO/AMC is advised that they are to make a 
determination based on the law and 
regulations in effect at the time of 
their decision, to include any further 
changes in the VCAA and any other 
applicable legal precedent.  As to the 
claim of service connection for kidney 
cancer due to exposure to ionizing 
radiation, development and adjudication 
of the claim must be undertaken as 
required by 38 C.F.R. § 3.311(a).  If any 
of the benefits sought on appeal remain 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence received, and any evidence not 
received, and all applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________

Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


